

117 HR 5284 IH: Home Educators are Teachers Act of 2021
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5284IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Norman (for himself, Mr. Biggs, Mr. Budd, Mr. Buck, Mr. Brooks, Mrs. Wagner, Mrs. Miller of Illinois, Mr. Gohmert, Mr. Bishop of North Carolina, Mr. Duncan, Mr. Perry, Mr. Webster of Florida, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include home-schooling supplies in the educator expense deduction, and for other purposes.1.Short titleThis Act may be cited as the Home Educators are Teachers Act of 2021. 2.Home-school educators and home-schooling expenses included as part of deduction for certain expenses of elementary and secondary school teachers(a)In generalSection 62 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)(2)(D), by inserting or home after in the classroom; and (2)in subsection (d), by inserting or home after in a school.(b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2021. 3.Inflation adjustment for deduction for certain expenses of elementary and secondary school teachers(a)In generalSection 62(d)(3) of the Internal Revenue Code of 1986 is amended—(1)by striking 2015 and inserting 2023; and(2)by striking calendar year 2014 and inserting calendar year 2022.(b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2021.4.Regulations or guidance clarifying application of deduction for certain expenses of elementary and secondary school teachersNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall by regulation or other guidance clarify that individuals who provide home-school education are eligible educators for purposes of the educator expense deduction described in section 62(a)(2)(D) of the Internal Revenue Code of 1986, and such individuals may deduct home-schooling expenses under such section. 